Name: Commission Regulation (EEC) No 199/80 of 29 January 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 80 Official Journal of the European Communities No L 24/9 COMMISSION REGULATION (EEC) No 199/80 of 29 January 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( ! ), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4 . 8 . 1970, p . 10 . (2) OJ No L 32, 3 . 2. 1978 , p . 7 . P) OJ No L 165, 28 . 6 . 1975, p . 45 . ( «) OJ No L 32, 3 . 2. 1978 , p . 10 . No L 24/ 10 Official Journal of the European Communities 31 . 1 . 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/ Lfrs Dkr DM FF £ Irish Lit Fl £ sterling 1 . Lemons : 1.1  Spain 1 519 29118 93-34 218-63 25-21 43 452 10307 23-66 1.2 (deleted) \||||||II Il 1.3  Countries in southern Africa         1.4  Other African countries and countries on the ||IIIlII Il Mediterranean 1 653 316-78 101-55 237-86 27-43 47 273 112-13 25-74 1.5  USA 1 805 34602 1 10-93 259-81 29-96 51 636 122-48 28-12 1.6  Other countries         2 . Sweet oranges : lil I l 2.1  Countries on the Mediterranean : || I|| 2.1.1  Navels (with the exception of Navel IIIII sanguines), Navelines , Navelates, Salus ­ ||IIIl tianas , Vernas, Valencia lates, Maltese III \I blondes, Shamoutis, Ovalis, Trovita , II IIII Hamlins 1 011 193-85 62-14 145-56 16-78 28 929 68-62 15-75 2.1.2  Sanguines and semi-sanguines, including I I Navel sanguines and Maltese sanguines . . -(') -(') -C ) -(') -(') -(') -(') -(') 2.1.3  Other 875 167-86 53-81 126-04 14-53 25 049 59-41 13-64 2.2  Countries in southern Africa -l -l -I 2.3  USA         2.4  Brazil -I -I-I 2.5  Other countries 930 178-26 57-14 133-85 15-43 26 602 6310 14-48 3 . Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel , Turkey .... 1 039 199-19 63-85 149-56 17-24 29 724 70-50 16-18 3.3  Countries in southern Africa -l \-I-I-I-l 3.4  USA 1 405 269-24 86-31 202-16 23-31 40 179 95-30 21-88 3.5  Other American countries I -I -I-l 3.6  Other countries 870 166-87 53-49 125-30 14-45 24 902 59-07 13-56 4 . Clementines 1 931 370-11 118-65 277-90 32-05 55 230 13101 30-07 5 . Mandarines including wilkings 1 214 232-76 74-62 1 74-77 20-15 34 735 82-39 18-91 6 . Monreales and satsumas 1 314 251-97 80-77 189-19 21-81 37 601 89-19 20-47 7 . Tangerines , tangelos , tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 443 276-62 88-68 207-70 23-95 41 280 97-91 22-48 (') The standard average value for this code number is established by Regulation (EEC) No 2044/79 c f 18 September 1979 (OJ No L 236 of 20 . 9 . 1979). Table II : Apples and pears 8 . Apples : Il II IIIIlI 8.1  Countries of the southern hemisphere . . . . l-I|-! I-! I-I I- 8.2  European third countries 735 140-96 45-19 105-84 12-20 21 036 49-89 1 1-45 8.3  Countries of the northern hemisphere other lIIl than European countries 1 779 340-91 109-29 255-98 29-52 50 874 120-67 27-70 9 . Pears : IlI 9.1  Countries of the southern hemisphere ....  l\\ 9.2  European third countries -I -I-I-I\ 9.3  Countries of the northern hemisphere other I than European countries 2 184 418-55 134-18 314-27 36-24 62 459 14815 34-01